Title: To John Adams from the Baron von Thulemeier, 17 June 1785
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


          
            Monsieur.
            a la Haye le 17. Juin 1785.
          
          La lettre dont Vous m’avés honoré, Monsieur, en date du 11. du mois dernier ne m’a été rendue que le 24. Je ne puis que Vous remercier de tout ce que Vous daignes me dire d’obligeant a l’égard des nouvelles liaisons, qui vont étre etablies entre Vôtre Patrie, et la mienne. C’est le 4. du mois courant que j’ai recû de la part de Messieurs Francklin et Jefferson le Traité méme dont j’ai transmis une Traduction Francaise au Roi par le Courier d’aujourdhui. Comme sa teneur correspond parfaitement a ce qu’il me paroit a mes Instructions, j’envisage actuellement la Negociation confiée a nos soins Communs, comme terminée, et il s’agit uniquement de fixer la durée préalable du Traité, que j’ai proposée a Sa Majesté, d’aprés les Ouvertures de Messieurs Vos Collègues. Quant a l’échange du Traité transcrit dans la forme usitée, et révétû de nos signatures, elle pourra se faire si Vous le trouvés bon, Monsieur, par Monsieur Dumas Chargé d’Affaires des Etats Unis d’Amérique auprès des Etats Généraux. Il me semble que cette voie est la plûs courte, et que Vous envisagerés peutétre comme la plûs convenable. C’est avec beaucoup de regret que je Vous ai vu traverser le detroit de Calais, pour Vous rendre a Vôtre nouveau poste, sans songer a Vos anciens amis en Hollande. Je Vous supplie de me compter au nombre de ces derniers, d’étre persuadé que j’apprecierai tousjours infiniment Vôtre Amitié, et que je ne cesserai jamais d’étre avec la plus haute Consideration / Monsieur, / Vôtre trés humble et trés obéissant Serviteur
          
            de Thulemeier
          
         
          TRANSLATION
          
            Sir
            The Hague, 17 June 1785
          
          The letter with which you honored me, sir, on the 11th of this past month was only given to me on the 24th. I can but thank you for the obliging words you deem worthy to write regarding the new liaisons that will be established between your country and mine. It was on the 4th of the current month that I received the treaty itself from Mr. Franklin and Mr. Jefferson, of which I transmitted a French translation to the king by today’s post. As its tenor corresponds, to my mind, perfectly to my instructions, I anticipate that the negotiation confided to our common care is complete, and it remains at present simply to fix the preliminary duration of the treaty, which I proposed to His Majesty following the propositions of your esteemed colleagues. As for the exchange of the treaty transcribed into the proper form and bearing our signatures, it may be taken care of, if you see fit, sir, by Mr. Dumas, chargé d’affaires of the United States of America to the States General. It seems to me that this path is the shortest, and that you will perhaps consider it as the most suitable. It is with much regret that I saw you cross the straits of Calais to make your way to your new position without thinking of your old friends in Holland. I pray you to count me among the number of the latter, and to be persuaded that I shall always infinitely appreciate your friendship, and that I will never cease to be, with the highest consideration, sir, your most humble and most obedient servant
          
            de Thulemeier
          
        